Judgment, Supreme Court, New York County, entered April 3, 1975, unanimously modified, on the law, the facts, and in the exercise of discretion, by reducing to $200 per week the amount that defendant shall pay for plaintiff’s and the children’s support and mainte*856nance and by allocating $150 of that sum for the support of the infant children and $50 thereof as alimony for the wife (see Commissioner v Lester, 366 US 299) and by reducing to $1,500, in accordance with the stipulation of the parties, the additional counsel fee awarded to plaintiff. As so modified, the judgment is affirmed, without costs and without disbursements. The record does not justify the award of permanent alimony and support and maintenance made at trial term and we consider it excessive to the extent indicated. Concur—Stevens, P. J., Murphy, Lupiano, Lane and Nunez, JJ.